UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X Pearson plc - (the "Company") Notification of PDMR Interests Long-Term Incentive Plan ("LTIP") - 2015 New-Hire Time-vesting Release In 2001, the Company established the Pearson Long-Term Incentive Plan (the "LTIP"). Its purpose is to link management's long-term reward with Pearson's financial performance and returns to shareholders. Restricted Share Award Granted in 2014 Under the terms of the LTIP, time-vested restricted shares can be granted to newly hired employees, with release dates agreed on an individual basis. These awards are not subject to any performance conditions, other than the participant remaining employed in the Pearson Group. The following table sets out the number of shares released to a PDMR on 1 May 2015 under the 2014 LTIP award. The LTIP rules require that sufficient shares are sold to discharge the income tax and social contribution liability on the shares released. The shares set out in the third column below were sold on 1 May 2015 at an average price of £13.3485per share, leaving the after-tax number of shares set out in the final column below, which are being retained. Name of PDMR Shares Released Shares sold to discharge tax liabilities Shares Retained Albert Hitchcock 18,532 ordinary shares Interests of the PDMR As a result of the above transactions, the PDMR is interested in the following shares (excluding shares to which they are notionally entitled or may become entitled, subject to the satisfaction of any relevant conditions, under the Company's employee share plans): Name of PDMR Number of Shares % of Capital Albert Hitchcock 0.00226% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:05May2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
